Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13(d)-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the common stock, par value, $0.01 per share, of IVAX Diagnostics, Inc. and further agree that this Joint Filing Agreement be included as an exhibit to such statement. IN WITNESS WHEREOF, the undersigned hereby execute this Joint Filing Agreement as of September 2, 2010. ERBA DIAGNOSTICS MANNHEIM GMBH By: /s/ F. Mark Reuter Attorney-in-Fact for Suresh H. Vazirani, Chief Executive Officer Date: September 2, 2010 TRANSASIA BIO-MEDICALS LTD. By: /s/ F. Mark Reuter Attorney-in-Fact for Suresh H. Vazirani, Chairman and Managing Director Date: September 2, 2010 ERBA LACHEMA S.R.O By: /s/ F. Mark Reuter Attorney-in-Fact for Suresh H. Vazirani, Chief Executive Officer Date: September 2, 2010 SURESH H. VAZIRANI By: /s/ F. Mark Reuter Attorney-in-Fact for Suresh H. Vazirani Date: September 2, 2010 KISHORE DUDANI By: /s/ F. Mark Reuter Attorney-in-Fact for Kishore Dudani Date: September 2, 2010
